          Case 3:20-cv-03426-JD Document 51 Filed 07/28/20 Page 1 of 4



1    KRONENBERGER ROSENFELD, LLP
     Karl S. Kronenberger (Bar No. 226112)
2    Jeffrey M. Rosenfeld (Bar No. 222187)
     150 Post Street, Suite 520
3
     San Francisco, CA 94108
4    Telephone: (415) 955-1155
     Facsimile: (415) 955-1158
5    karl@KRInternetLaw.com
     jeff@KRInternetLaw.com
6
     Attorneys for Defendants Omar Qazi
7
     and Smick Enterprises, Inc.
8

9

10

11
                                  UNITED STATES DISTRICT COURT
12                               NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
13

14   AARON GREENSPAN,                             Case No. 3:20-cv-03426-JD
15
                    Plaintiff,
16                                                DEFENDANTS OMAR QAZI AND
            v.                                    SMICK ENTERPRISES, INC.’S
17                                                ADMINISTRATIVE MOTION TO
     OMAR QAZI, et al.,                           CLARIFY AND EXTEND TIME TO
18
                                                  RESPOND TO PLAINTIFF’S FIRST
                    Defendants.                   AMENDED COMPLAINT, TO CLARIFY
19
                                                  AND SET A BRIEFING SCHEDULE
20                                                AND PAGE LIMIT FOR DEFENDANTS’
                                                  RESPONSIVE PLEADING, AND TO
21                                                CLARIFY THE DEFAULT AND
                                                  DEFAULT REQUEST, PURSUANT TO
22
                                                  LOCAL RULES 6-3 AND 7-11
23
                                                  Time:     In Chambers
24                                                Date:     In Chambers
                                                  Before:   The Hon. James Donato
25                                                Ctrm:     11, 19th Floor
26

27

28
     Case No. 3:20-cv-03426-JD                        SMICK DEFENDANTS’ ADMINISTRATIVE
                                                      MOTION TO CLARIFY AND EXTEND
          Case 3:20-cv-03426-JD Document 51 Filed 07/28/20 Page 2 of 4



1           Pursuant to Civil Local Rules 6-3 and 7-11, Defendants Omar Qazi and Smick
2    Enterprises, Inc. (collectively, “Defendants”), by and through their attorneys, hereby move
3    the Court for an order (1) clarifying and extending the time for Defendants to respond to
4    Plaintiff Aaron Greenspan’s First Amended Complaint (“FAC”), (2) clarifying and setting
5    a briefing schedule and page limits for their anticipated motion(s), and (3) finding that the
6    pending default against Defendants on the original Complaint and the request for default
7    on the FAC are both moot. This motion is based on the below facts, the Declaration of
8    Karl S. Kronenberger, and the attached stipulation for a hypothetical extension of the
9    page limits.
10          Plaintiff filed his Complaint pro se on May 20, 2020. [D.E. No. 1.] While Defendants
11   contest service, Plaintiff obtained a default (after Plaintiff filed the FAC); Defendants’
12   motion to lift default on the original Complaint is pending. [D.E. No. 44.]
13          Plaintiff filed his FAC on July 2, 2020, which is 82 pages long and includes 19
14   exhibits totaling more than 1,500 pages. [D.E. No. 20.] While Defendants again contest
15   service, Plaintiff has again applied for default on the FAC [D.E. No. 45]; Defendants
16   opposed Plaintiff’s request for default, clarifying they had offered to accept service, but
17   Plaintiff said, “I do not stipulate to anything.” [D.E. No. 46.]
18          On July 21, 2020, Defendants’ counsel emailed Plaintiff, stating “I agree to accept
19   service of the FAC by email. Let me know if we have an agreement.” (Declaration of Karl
20   S. Kronenberger in Support of Smick Defendants’ Administrative Motion (“Kronenberger
21   Decl.”) ¶2.) Plaintiff responded the same day stating, “We have an agreement.”
22   (Kronenberger Decl. ¶2.) Under this agreement, Defendants’ responsive pleading would
23   not have been due until August 11, 2020 (21 days after service) under Rule 4, assuming
24   prior service was not effective, or otherwise on August 4, 2020 (14 days after service)
25   under Rule 15(a)(3). (Kronenberger Decl. ¶2.) Given the ambiguities about service and
26   the responsive pleading deadline, and given the breadth of the FAC and exhibits,
27   Defendants’ counsel emailed Plaintiff on July 22, 2020 asking if Plaintiff would stipulate
28   to extend the deadline for responding to the FAC to August 18, 2020. (Kronenberger Decl.
     Case No. 3:20-cv-03426-JD                               SMICK DEFENDANTS’ ADMINISTRATIVE
                                                    1        MOTION TO CLARIFY AND EXTEND
          Case 3:20-cv-03426-JD Document 51 Filed 07/28/20 Page 3 of 4



1    ¶3.) Plaintiff responded the same day stating, “I will not stipulate.” (Kronenberger Decl.
2    ¶3.) While Defendants believed they had an agreement for service of the FAC, on July
3    23, 2020, Plaintiff filed a request for judicial notice in support of his application for default
4    on the FAC that surprisingly highlighted a purported “mug shot” of Defendant Qazi. [D.E.
5    No. 48.]
6           Defendants are working diligently to prepare their response to the FAC and submit
7    that they will incur substantial harm absent the requested relief as they would have
8    insufficient time to respond to the numerous claims and voluminous FAC; in addition,
9    ambiguity remains regarding the requests for default. (Kronenberger Decl. ¶4.) Further,
10   the requested relief will not impact the case scheduling, Defendants have not obtained a
11   prior modification of the scheduling order, and the Court granted a similar motion in this
12   case by Defendants Elon Musk and Tesla, Inc. [D.E. No. 40.] (Kronenberger Decl. ¶5.)
13          Accordingly, Defendants request that the Court enter an order: (1) clarifying and
14   extending the time for Defendants to respond to the FAC, (2) clarifying and setting a
15   briefing schedule and page limits for Defendants’ anticipated motion(s), and (3) finding
16   that the pending default against Defendants on the original Complaint and the request for
17   default on the FAC are both moot. Specifically, Defendants propose filing one collective
18   brief (on behalf of Defendants Omar Qazi and Smick Enterprises, Inc.) in support of two
19   motions (i.e. one special motion to strike under California’s anti-SLAPP statute, Civ. Proc.
20   Code §425.16, based on the pleadings only, and one motion to dismiss under Federal
21   Rule of Civil Procedure 12(b)(6)). Instead of filing two largely duplicative briefs in support
22   of these two motions, Defendants propose combining the arguments in one opening brief
23   of up to 25 pages due by August 18, 2020, one opposition of up to 25 pages due on
24   September 8, 2020, and one reply of up to 15 pages due on September 22, 2020. Plaintiff
25   has stipulated to a hypothetical extension of the page limits for the briefing.
26   //
27   //
28   //
     Case No. 3:20-cv-03426-JD                               SMICK DEFENDANTS’ ADMINISTRATIVE
                                                    2        MOTION TO CLARIFY AND EXTEND
          Case 3:20-cv-03426-JD Document 51 Filed 07/28/20 Page 4 of 4



1    Respectfully Submitted,
2    DATED: July 28, 2020                  KRONENBERGER ROSENFELD, LLP
3

4                                          By:      s/ Karl S. Kronenberger
                                                     Karl S. Kronenberger
5
                                           Attorneys for Defendants Omar Qazi and
6                                          Smick Enterprises, Inc.
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 3:20-cv-03426-JD                     SMICK DEFENDANTS’ ADMINISTRATIVE
                                            3      MOTION TO CLARIFY AND EXTEND
